DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roman et al (US PGPub # 2012/0318791). With respect to claim 11, the Roman reference discloses a load sensor bucket for mobile equipment, the bucket comprising: a bucket including an inner bucket (2) nested within an outer bucket (1), the outer bucket (1) including a floor and an outer bucket interior surface (Fig. 1), the inner bucket (2) including an inner bucket rear surface (Fig. 1); and a plurality of load sensors (5) 1,
	wherein in the loading mode, the bucket is configured to load a material in the bucket (this purely functional statement is a redundant, circular truism, and is essentially meaningless),
	wherein in the metering mode, the bucket is disposed such that the floor is tilted upward
and so that the plurality of load sensors are oriented to form a vertical metering column that is
substantially perpendicular to a horizontal plane, wherein in the metering mode, the bucket orients a center of mass of the material within the vertical metering column so that the plurality of load sensors can measure a load of the material in the bucket2,
	whereby an operator of the bucket can determine whether the bucket is loaded to a target
amount of the material3.
	With respect to claim 12, the bucket is a polygonal shape (rectangular), and is perpendicular to the ground in normal operation as shown in Figure 1.
With respect to claim 13, area indicated by the numeral “7” in Figure 1 appears to be a display and a control panel. Obviously the weight measured by the load cells (5) has to be summed and displayed in human readable form somehow in order for the device to be operative, and since the display would be visible no matter what “mode” the device is in, then it is inherently visible during the “metering mode”.

With respect to claim 15, see Figures 11 & 12.


Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snead (US # 4,230,196). With respect to claim 16, the Snead reference discloses capturing a first bucket load of the material, the first bucket load including a center of mass (inherent: this is what a frontend loader does);
	rotating the bucket about at least one axis to position the center of mass within a vertical
metering column that is defined by a plurality of load sensors (Col. 3, ll. 29-49);
	detecting at least one first load parameter via the plurality of load sensors to generate a
first signal indicative of a first measurement of the first bucket load of material (Col. 3, ll. 50-64); and
	displaying output on a user interface of a machine associated with the first signal so that
an operator of the machine can determine whether the first measurement does or does not
correspond with a target amount of the material (Col. 5, ll. 29-37; Col. 6, ll. 6-28).
	With respect to claim 17, the first load parameter is strain (Col. 3, line 65 to col. 4, line 23).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Snead (US # 4,230,196). The examiner notes that any human readable display is an “alphanumeric” display by default, as this is how humans perceive information. The final step of transporting the material in the bucket to a distal location is what a frontend loader does, as this is what it was designed to do. 
	Snead does not expressly disclose the steps of “moving the bucket into the pile again to add material” if the bucket load is below the target amount, but it would be common sense for an operator to scoop up more material if the bucket contained less than the optimum amount and to visually check the weight again to see if the additional material so added brought the current load up to the desired amount. 
Conclusion
Claims 1-10 are allowable over the art of record, as the Roman reference does not show, among other things, a quick coupler joined with the outer bucket and configured to removably connect the
bucket to an equipment boom, wherein the bucket is selectively tiltable about an axis to a loading mode and to a metering mode, wherein in the loading mode, the bucket is disposed such that the outer bucket floor is substantially parallel to a ground surface, wherein in the metering mode, the bucket is disposed such that the outer bucket floor is tilted upward relative to the ground surface, and so that the first, second third and fourth load sensors are oriented to form a vertical metering column that is substantially perpendicular to the ground surface.
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 19, Snead does not show, among other things, a plurality of load sensors located between an inner bucket and an outer bucket. With respect to claim 20, Snead does not show, among other things, the plurality of load sensors that form respective corners of an polygonal cross shape.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other references show devices similar to applicant’s claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/              Primary Examiner, Art Unit 2856                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 These types of bins are usually emptied by being picked up and tilted about an axis by a garbage truck, as shown in Figure 2 of US # 8,674,243 (Curotto) where bin (110) is being emptied. See, also, MPEP § 2131.01 regarding multiple reference section 102 rejections.
        2 Obviously the bucket (bin) will give meaningful weight readings only during the portion of the lift where it is being held vertically and in a relatively stable position as shown by the example of US #5,230,393 (Mezey); column 9, line 60 to column 10, line 9. See, also, MPEP § 2131.01 regarding multiple reference section 102 rejections.
        3 The area indicated by the numeral “7” in Figure 1 appears to be a display and a control panel. Obviously the weight measured by the load cells (5) has to be summed and displayed in human readable form somehow in order for the device to be operative. See, for example, Figures 5B & 5C, and paragraphs 0028-0032, of US PGPub # 2016/0356640 (Freeman). See, also, MPEP § 2131.01 regarding multiple reference section 102 rejections.